                                            Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 1 of 30 Page ID #:171



                                                      1   George M. Lee (SBN 172982)
                                                          SEILER EPSTEIN ZIEGLER & APPLEGATE LLP
                                                      2   601 Montgomery Street, Suite 2000
                                                          San Francisco, CA 94111
                                                      3   Phone: (415) 979-0500
                                                          Fax: (415) 979-0511
                                                      4
                                                          Attorneys for Plaintiffs
                                                      5   ARIE VAN NIEUWENHUYZEN,
                                                      6
                                                          THE CALGUNS FOUNDATION,
                                                          FIREARMS POLICY COALITION,
                                                      7   FIREARMS POLICY FOUNDATION,
                                                          SECOND AMENDMENT FOUNDATION, and
                                                      8   MADISON SOCIETY FOUNDATION

                                                      9
                                                     10                          UNITED STATES DISTRICT COURT
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                                                CENTRAL DISTRICT OF CALIFORNIA

                                                     12
                                                                                       EASTERN DIVISION

                                                     13   ARIE VAN NIEUWENHUYZEN, an                  Case No. 5:18-cv-02225-DDP-SHK
                                                     14   individual; THE CALGUNS
                                  Attorneys at Law




                                                          FOUNDATION; FIREARMS POLICY                 DECLARATION OF GEORGE M. LEE
                                                     15   COALITION; FIREARMS POLICY                  IN SUPPORT OF PLAINTIFFS’ MOTION
                                                     16   FOUNDATION; SECOND                          FOR ISSUANCE OF PRELIMINARY
                                                          AMENDMENT FOUNDATION; and                   INJUNCTION
                                                     17   MADISON SOCIETY FOUNDATION,
                                                     18                                               [FRCP 65(a)]
                                                                  Plaintiffs,
                                                     19                                               Date:    January 7, 2019
                                                     20                         vs.                   Time: 10:00 a.m.
                                                                                                      Courtrm. 9C
                                                     21   STANLEY SNIFF, in his capacity as           Judge: Hon. Dean D. Pregerson
                                                     22   Sheriff of the County of Riverside;
                                                          RIVERSIDE COUNTY SHERIFF’S
                                                     23   DEPARTMENT, COUNTY OF
                                                     24   RIVERSIDE, CALIFORNIA,
                                                     25           Defendants.
                                                     26
                                                     27
                                                          //
                                                     28
                                                          //

                                                                                                  1
                                                                       DECL. OF GEORGE M. LEE ISO ISSUANCE OF PRELIM. INJUNCTION
                                            Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 2 of 30 Page ID #:172



                                                      1                         DECLARATION OF GEORGE M. LEE
                                                      2         I, George M. Lee, declare as follows:
                                                      3         1.     I am an attorney at law, in good standing, duly licensed to practice
                                                      4   law in this State and appear before its courts. I am admitted to practice before the
                                                      5   Central District of California. I am counsel of record to plaintiffs Arie Van
                                                      6   Nieuwenhuyzen, et al., in this action. I have personal knowledge of the facts stated
                                                      7   herein, and if called as a witness could competently testify thereto.
                                                      8         2.     This declaration is executed in support of plaintiffs’ motion for
                                                      9   issuance of a preliminary injunction.
                                                     10         3.     The Riverside County Sheriff’s Department website describes the
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   issuance of permits to carry concealed weapons (CCWs), currently found at:
                                                     12   http://www.riversidesheriff.org/ccw/. Its current permit process instructions and
                                                     13   policies regarding the issuance of CCWs in the County of Riverside is found at
                                                     14   http://www.riversidesheriff.org/pdf/ccw/RSO-CCW-2018.pdf (“CCW Policy”). A
                                  Attorneys at Law




                                                     15   true and correct copy of the Sheriff’s CCW Policy promulgated at the time the
                                                     16   complaint was filed initiating this action, and as attached to the complaint, is
                                                     17   attached hereto as Exhibit A.
                                                     18         I declare under penalty of perjury that the foregoing is true and correct.
                                                     19
                                                     20
                                                          Executed on: November 29, 2018
                                                                                                                 GEORGE M. LEE
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28


                                                                                                     2
                                                                        DECL. OF GEORGE M. LEE ISO ISSUANCE OF PRELIM. INJUNCTION
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 3 of 30 Page ID #:173




                                   EXHIBIT A
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 4 of 30 Page ID #:174




                         OFFICE OF THE SHERIFF,
                          RIVERSIDE COUNTY
                            STAN SNIFF, SHERIFF




          Carry Concealed Weapons (CCW)
            Permit Process Instructions


                             Office of the Sheriff, Riverside County
                             Attention: Administrative Lieutenant
                            4095 Lemon Street, Riverside, CA 92501
                                     Phone 951.955.2400
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 5 of 30 Page ID #:175
   O F F I C E         O F      T H E      S H E R I F F ,          R I V E R S I D E            C O U N T Y




                                                                         Table of Contents
        Table of Contents ......................................................................................................................................................2

   1)       Concealed Weapons License Policy Statement .............................................................................................. 4
                Good Cause.......................................................................................................................................................4

   2)       Contact Information ...................................................................................................................................... 5

   3)       Checklists ...................................................................................................................................................... 6

   4)       Instructions for All Applicants ....................................................................................................................... 7
            There are three steps to complete this process: ..................................................................................................7
            All Applicants ........................................................................................................................................................7

   5)       Business Applicants ....................................................................................................................................... 9
                Additional items required if applying strictly for personal protection due to violence or threats of harm. ....9

   6)       Renewal Applications .................................................................................................................................. 10
        Business Renewal Applicants...................................................................................................................................11

   7)       Amended CCW Applications ........................................................................................................................ 11
                Amended Application Fees are Due when Application is Amended ..............................................................12

   8)       CCW Fees..................................................................................................................................................... 13
                Initial Application Fees Required at the Time of Interview ............................................................................13
                Fees for Renewal Applications .......................................................................................................................13
                Fees to Amend an Application........................................................................................................................14

   9)       Safety Training & Qualifications .................................................................................................................. 15
        Facilities ...................................................................................................................................................................15
        Qualification Requirements .....................................................................................................................................16
        Applicant’s Firearms Experience..............................................................................................................................17

   10)          Sheriff’s Department Employee Applicants ............................................................................................. 18
        Guidelines & Restrictions Agreement for Sheriff’s Employees ................................................................................18
          Signature...........................................................................................................................................................19
        CCW License Application for Departmental Employees ..........................................................................................20
          SUPERVISOR ........................................................................................................................................................20
          Signature...........................................................................................................................................................20
          WATCH COMMANDER ........................................................................................................................................20
          Signature...........................................................................................................................................................20
          FACILITY COMMANDER .......................................................................................................................................20
          Signature...........................................................................................................................................................20



   Carry Concealed Weapons Permit Process Instructions                                      Revised 05-31-18                                            Page 2 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 6 of 30 Page ID #:176
   O F F I C E      O F     T H E      S H E R I F F ,         R I V E R S I D E           C O U N T Y


   11)       Riverside County Sheriff Applicant Interview Questions ......................................................................... 21

   12)       Applicant Acknowledgment of Restrictions ............................................................................................. 26
         Conditions, and Policy Regarding Carry Concealed Weapons (CCW) License ....................................................26
         Signature...........................................................................................................................................................26

   13)       Fill out the DOJ Standard Application for License to Carry a Concealed Weapon (CCW) .......................... 27




   Carry Concealed Weapons Permit Process Instructions                                Revised 05-31-18                                          Page 3 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 7 of 30 Page ID #:177
   O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



   1)       Concealed Weapons License Policy Statement

   The Sheriff may issue a concealed weapons license to law-abiding residents of Riverside County who
   comply with the provisions of Penal Code Section §26150(a). The Sheriff has a public posture of not
   only supporting the issuance of a CCW for those law-abiding citizens that understand the responsibility
   a CCW requires, but also actively encourages our county residents to apply.

   In accordance to PC §26150(a) and subject to department procedures, any resident of Riverside
   County may submit an application to the Sheriff’s CCW Unit.

   Each applicant will be interviewed by the CCW staff to determine eligibility. Accepted applications will
   be individually investigated to determine residency, moral character, and good cause. Applicants will
   be required to submit documentation to support and demonstrate their need.

   Good cause is an individual issue. Penal Code Section §26150(a) gives extremely broad discretion to
   the Sheriff concerning the issuance of concealed weapons licenses, and explicitly grants discretion to
   the issuing agency to issue or not issue a license to applicants meeting the minimum statutory
   requirements.

   The Sheriff may place restrictions on any license that the Sheriff deems warranted. The restrictions
   may include the time, place, manner, and circumstances under which the licensee may carry the
   weapon.

   Notwithstanding any appeal process, any license, which grants the holder permission to carry a
   concealable firearm, shall, at all times remain the property of the Sheriff, and may be denied,
   suspended, or revoked at any time without cause. At no time does the license become the property
   of the holder.

   Sincerely,

   STAN SNIFF, SHERIFF

   Good Cause

   A California Sheriff has broad discretion as provided in Penal Code Section §26150(a) to issue a CCW to
   those qualified Riverside County citizens that demonstrate both “good cause” and “good moral
   character.” These persons are entrusted to carry loaded, concealed firearms into our public places
   throughout California. Examples of such public places include our roadways, movie theaters, shopping
   centers and malls, grocery stores, and alike throughout California.




   Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18        Page 4 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 8 of 30 Page ID #:178
   O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



   2)       Contact Information
   Please call to make an appointment before visiting the CCW Unit to ensure someone will be able to
   meet with you.

   Applications must be submitted in person. The most expedient method to submit an application and
   begin the application process is to make an appointment to deliver the completed application and
   required documents. CCW staff will review your application with you and advise if you need anything
   additional.

                                         Riverside County Sheriff CCW Unit

                                         Sheriff’s Administration 5th Floor

                                         4095 Lemon Street

                                         Riverside, CA 92501

                                         (951) 486-2944

                                         CCW@Riversidesheriff.org




   Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18    Page 5 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 9 of 30 Page ID #:179
   O F F I C E    O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



   3)       Checklists


          Complete Prior to Your Appointment                          Individual     Business   Renewal      Employee


    Signed acknowledgement of restrictions                                                                   
    Copy of birth certificate or naturalization papers                                                       
    Copy of valid driver’s license                                                                           
    Proof of Riverside County residency (utility bills)                                                      
    Letters of character reference (3)*                                                                       
                 *only for initial applicants
    Military discharge DD214                                                                                 
    Recent passport photos (2)                                                                               
    Applicant’s firearms experience questionnaire                                                            
    Department of Justice CCW Application                                                                    
    Money Order or Cashier’s Check for Sheriff fees                                                          
    Money Order or Cashier’s Check for DOJ                                                                   
    Partnership/corporate offices statement of
    authorization                                                                      
    Employer statement on letterhead establishing
    need                                                                               
    Proof of employer-employee relationship (last 2
    paychecks)                                                                         
    Supervisors’ signed approvals                                                                               
    Employee acknowledgement of conditions                                                                      

          Complete After Your Appointment                        Individual         Business    Renewal     Employee

    Fingerprint                                                                                              
    Safety Course                                                                                            
    Weapons Qualifications                                                                                   




   Carry Concealed Weapons Permit Process Instructions           Revised 05-31-18                         Page 6 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 10 of 30 Page ID
                                  #:180
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



 4)       Instructions for All Applicants
 NOTICE! FAILURE TO COMPLY WITH ANY OF THESE INSTRUCTIONS MAY RESULT IN DELAYS IN
 PROCESSING YOUR APPLICATION.

 There are three steps to complete this process:
          Print and fill out the California Department of Justice application (BOF 4012)
          Sign where necessary (department members must also get signed approvals from
          supervisors)
          Contact the CCW Unit at CCW@Riversidesheriff.org, or (951) 486-2816 to arrange an
          interview appointment
 All Applicants
 The following instructions apply to all applicants. Additional instructions apply to:
             Business Applicants
             Sheriff’s Department Applicants
             Renewal Applications

     1. Residency:
        You must be a full-time resident within the county of Riverside.
     2. Jurisdiction:
        If you live in a city within the county of Riverside where another agency is your police
        department, you may apply directly with the Riverside County Sheriff’s Department for an
        application.
     3. Documents:
        Type or print in black ink only. If the application is not legible, it will be returned.

       The following items and completed documents are required at the time of
       interview. If you arrive for your appointment with incomplete or missing
       documents, your appointment will be cancelled and rescheduled. This delay could
       prolong the entire process by several months:




          •    Riverside County Sheriff Interview Questions (this is voluntary by the applicant)
          •    DOJ Standard Application (be sure to complete Section 7 – Investigator’s Interview Notes
               section before you arrive for your interview).
                   • Sign all areas marked Applicant.
                   • Do not sign areas marked Witness.
          •    Copy of your birth certificate and/or naturalization papers.
          •    Copy of your valid California Driver's License.
          •    Copies of two of your most recent utility bills or any other sufficient proof of your full-time
               residency within the County of Riverside as indicated on your application.




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18               Page 7 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 11 of 30 Page ID
                                  #:181
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y


          •    Three letters of character reference for initial applications (originals). Letters must contain
               the writer's name, address, and phone number where they can be reached during business
               hours. In the body of the letter the writer should state that he or she is aware the applicant
               is applying for a CCW permit with the Riverside County Sheriff’s Department. Letters from
               family members or employers are not acceptable.
          •    Copy of military discharge DD214 form, if applicable.
          •    Two recent passport photos.
          •    Money Order or Cashier’s Checks for administrative fees as follows:
                     •   Money Order or Cashier’s Check for $95.00, written to the Riverside County Sheriff’s
                         Department, for the Department of Justice fees.
                     •   Money Order or Cashier’s Check for $20.00, written to the Riverside County Sheriff’s
                         Department, for Administrative fees.
                     •   Money Order or Personal Check for $100.00 for Firearms Safety Course if attending
                         course at the Ben Clark Training Center.
                     •   Upon issuance of CCW Permit, a final Money Order or Cashier’s Check, written to
                         the Riverside County Sheriff’s Department, for the remainder of Administrative fees.


     4. Your Interview Appointment
        When the application is complete, contact the CCW Unit at CCW@Riversidesheriff.org , or (951)
        486-2856 or (951) 486-2816 to schedule an appointment for your CCW interview. Applications
        are to be submitted in person at the time of your interview. The interview consists of a review of
        the completed application.
     5. Your File
        At this point a file is created and all previous and subsequent documents, including fingerprints
        and background check results, are kept in this file.
     6. Fingerprint
        Upon completion of your interview, you will be given paperwork from the Riverside County
        Sheriff’s Department to proceed with fingerprinting. You will be provided with a list of Riverside
        County LiveScan locations to select from. LiveScan will send your fingerprints to the Sheriff’s
        Department.


       Pre-Approval Option

        Once the preceding steps are complete, you may request pre-approval of
        your application prior to completing the state-mandated CCW firearms
        safety course and Sheriff-mandated weapon(s) qualification.


     7. Safety Course
        Complete the state-mandated firearms safety course.
     8. Weapon(s) Qualification
        Qualify with each of the weapon(s) you have listed on your application.
        Please Note: Licensees are limited to 6 firearms per CCW license.


 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18              Page 8 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 12 of 30 Page ID
                                  #:182
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



 5)       Business Applicants
 If you are applying for a CCW license for business-related use you must provide the following
 information in addition to the Instructions for All Applicants listed above.

          1. Copies of any licenses required by local, state and/or federal business and professional
             codes. It is your responsibility to make sure that you have complied with all licensing
             requirements. Applicants who operate a business from their residence should check with
             their local jurisdiction regarding business licenses.

          2. Partner(s)/corporate offices statement providing authorization. Partner letter should state if
             partnership dissolves they will notify this office immediately upon separation.

          3. Employer authorization (on company letterhead) specifying duties and/or assignments,
             which establish need. Employer letter must state they will notify this office immediately
             upon separation or the need no longer exists. Any restrictions the employer may wish to
             impose on the license must also be stated.

          4. Employee’s last two paycheck stubs or other proof of employer-employee relationship.



 Additional items required if applying strictly for personal
 protection due to violence or specific threats of harm.

          5. Copies of current police reports and/or other documentation supporting need; such as
             restraining orders or other verifiable written statements are required.




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18           Page 9 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 13 of 30 Page ID
                                  #:183
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



 6)       Renewal Applications

         You are responsible for renewing your CCW license BEFORE your current
         license expires.


 PLEASE NOTE!

      All renewal applicants are required to attend an interview when renewing your application. All
      applications must be submitted in person. Please call the CCW Unit at CCW@Riversidesheriff.org,
      (951) 486-2816 or (951) 486-2856 to schedule an appointment when you have acquired all the
      proper documentation and your applications are complete.

 The following items and completed documents are required at the time of your
renewal interview:

NOTE:                         1. Updated Good Cause justification. The good cause should specify why a CCW
If you have already     license is still needed and should list any new information related to that need. If you
submitted copies of     have questions concerning good cause, please feel free to contact the CCW Unit prior
your birth              to submitting your application.
certificate, military
discharge or                 2. Riverside County Sheriff Interview Questions (this is voluntary by the
reference letters in    applicant).
a previous
application, and             3. Standard Application for License to Carry a Concealed Weapon (CCW). The
these documents         Interviewer’s Notes section should be filled out before you arrive for your interview.
are on file, please     a. Sign all areas marked Applicant.
disregard. These        b. Do not sign areas marked Witness.
documents must be
on file with all
                              4. Copy of your birth certificate and/or naturalization papers.
applications and
will be asked for
only once.                    5. Copy of your valid California Driver's License.
      6. Copies of two of your most recent utility bills or any other sufficient proof of your full-time
      residency within the County of Riverside as indicated on your application.
      7. Two recent passport photos.
      8. Completed firearms safety class and qualification:
               a. If you attend training/qualification at a facility other than the Ben Clark Training Center,
                  you must submit your certificates with your renewal application before being approved.
               b. If you choose Ben Clark Training Center as your training facility, the certificates and
                  qualification sheets are generated there and they will be added to your application once
                  they are received from the range staff. Your required training must be completed before
                  being approved.
      9. Money Order or Cashier’s Check for administrative fees.
      10. Second Money Order or Cashier’s check made payable to DOJ (Department of Justice) to cover
      associated state costs.




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18                  Page 10 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 14 of 30 Page ID
                                  #:184
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



 Business Renewal Applicants
 In addition to the instructions for renewal applications, business renewal applicants must provide
 updated documents for their file when renewing their licenses.

     11. Copies of any licenses required by local, state and/or federal business and professional codes. It
     is your responsibility to make sure that you have complied with all licensing requirements.
     Applicants who operate a business from their residence should check with their local jurisdiction
     regarding business licenses.

     12. Partner(s)/corporate offices statement providing authorization. Partner letter should state if
     partnership dissolves they will notify this office immediately upon separation.

     13. Employer authorization (on company letterhead) specifying duties and/or assignments, which
     establish need. Employer letter must state they will notify this office immediately upon separation
     or the need no longer exists. Any restrictions the employer may wish to impose on the license must
     also be stated.

     14. Employee’s last two paycheck stubs or other proof of employer-employee relationship.




 7)       Amended CCW Applications

 CCW licensees may request their licenses be amended for the following reasons:

     1. Adding or deleting a particular firearm capable of being concealed upon the person.
               a. Licensees are limited to a total of 6 firearms per CCW license.
     2. Changing any restrictions or conditions on the license, including restrictions as to the time,
        place, manner and circumstances under which the person may carry a firearm capable of being
        concealed upon the person.
     3. Changing an address.
               a. The license shall be amended to reflect the new address and a new license shall be
                  issued.
               b. A CCW license may not be revoked solely because the licensee changes his or her place
                  of residence to another county if the licensee has not breached any condition or
                  restrictions set forth in the license and has not become prohibited by state or federal
                  law from possessing, receiving, owning or purchasing a firearm. However, any license
                  shall expire 90 days after the licensee moves from the county of issuance if the
                  licensee's place of residence was the basis for issuance of the license.
     4. The licensee shall notify the licensing authority in writing within 10 days of any change in the
        licensee's place of residence.
 An amendment to the license does not extend the original expiration date of the license and the
 license shall be subject to renewal at the same time as if the license had not been amended.




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18          Page 11 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 15 of 30 Page ID
                                  #:185
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y


 Amended Application Fees Are Due When Application Is Amended

 You must either bring a Money Order or Cashier's Check, payable to the Riverside County Sheriff’s
 Department, for each amended license. This fee is authorized by state law to cover administrative
 costs.




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18    Page 12 of 27
   Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 16 of 30 Page ID
                                     #:186
    O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



    8)       CCW Fees
    Initial Application Fees Required at the Time of Interview

All fees must be                   You must either bring a money order or cashier’s check made payable to
paid with a                      Riverside County Sheriff’s Department for the administrative fee deposit to
MONEY ORDER or                   cover 20% of the local administrative fees. Riverside County Sheriff’s
CASHIER’S CHECK
made payable to
                                 Department employees are exempt from this fee.
Riverside County
Sheriff’s                            20 % Administrative Fee Deposit                            $20.00
Department or DOJ
where specified.

    Please also bring a second MONEY ORDER OR CASHIER'S CHECK, made payable to the Riverside
    County Sheriff’s Department, to cover state classification and fees:

                                  Standard 2-year license                                       $95.00

                                  Judicial 3-year license                                       $117.00

                                  Reserve Deputy / Correctional Deputy 4-year License           $139.00

     Upon successful completion of the application process, a third Money Order or Cashier’s Check,
    made payable to the Riverside County Sheriff’s Department for remainder of the local administration
    fees is required prior to the issuance of the CCW license.

             80% Administrative Fee Balance Due                                     $80.00

    Fees are subject to change as allowed by law. They are processing fees, and as such, are NON-
    REFUNDABLE.


    Fees for Renewal Applications

    All steps in the application process must be completed when renewing an existing CCW permit;
    however, the fees are reduced.

     You must either bring a Money Order or Cashier’s Check made payable to Riverside County
    Sheriff’s Department for the administrative fee deposit to cover the local administrative fees.
    Riverside County Sheriff’s Department employees are exempt from this fee.

             Administrative Fees                                                    $25.00

     Please bring a second MONEY ORDER OR CASHER'S CHECK made payable to DOJ (Department of
    Justice) to cover associated state costs. The classifications and renewal fees are as follows:

             Standard 2-year license                                                $52.00

             Judicial 3-year license                                                $74.00

    Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18            Page 13 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 17 of 30 Page ID
                                  #:187
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y


          Reserve Deputy / Correctional Deputy 4-year License                    $96.00

 Fees are subject to change as allowed by law. They are processing fees, and as such, are NON-
 REFUNDABLE.

 Fees to Amend an Application



  You must either bring a Money Order or Cashier's Check, payable to the Riverside County Sheriff’s
 Department. This fee is authorized by state law to cover administrative costs.

          Administrative Fees                                                    $10.00 (per license)




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18               Page 14 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 18 of 30 Page ID
                                  #:188
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



 9)       Safety Training & Qualifications
 Each CCW license holder is mandated by California State Law to attend a Firearms Safety Class.
 Sheriff’s Departmental policy also requires that individuals qualify with their own weapon(s) under
 the direction of a qualified rangemaster. This is to ensure that each license holder is competent in
 the safe handling of firearms.

 Facilities
 The Riverside County Sheriff’s Department recognizes the following training facilities that can be
 used to satisfy your safety class and range qualification requirements. Training from any other facility
 will not be accepted. NO EXCEPTIONS!


  Facility                                          Location                       Phone

  Ben Clark Training Center (CCW Unit) 16791 Davis Avenue                          (951) 486-2856
                                       Riverside, CA 92518                         (951) 486-2816
                                                                                   Or
                                                                                   CCW@Riversidesheriff.org

  Firearms Training Associates                      P.O. Box 554                   (714) 701-9918
                                                    Yorba Linda, CA 92885-0554     (714) 777-9318 (Fax)

  Street Safe Defense Firearms                      27475 Ynez Road, Suite 716     (951) 719-1450
  Training Program                                  Temecula, CA 92591
  (Martinelli & Associates, Inc.)                                                  WWW.StreetSafeDefense.com



  Johnnie B. Wood, LLC. Security                    44901 Golf Center Pkwy, Ste.   (760) 342-5127
  Training                                          6                              (760) 625-7778
                                                    Indio, CA 92201

  American Firearms Training and                    P.O. Box 893114                (951) 290-3116
  Consulting LLC
                                                    Temecula, CA 92589-3114        www.atftcllc.com



 Please note: Riverside County Sheriff employees such as Correctional Deputies may utilize any
 department rangemaster and any department authorized range within the County for their
 qualifications.




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18             Page 15 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 19 of 30 Page ID
                                  #:189
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



 Qualification Requirements
 In addition to safety training, the Riverside County Sheriff requires CCW applicants to complete live
 range qualification with approved safety training facilities.

 The applicant must demonstrate the ability to safely operate their firearm(s), and know the function
 of the slide release, magazine release, and de-cocking lever (if so equipped), and/or the cylinder and
 extractor on revolver(s). The applicant must demonstrate that they can safely handle their
 weapon(s), and also demonstrate awareness of muzzle direction.

        DO NOT REMOVE YOUR FIREARM FROM THE HOLSTER UNLESS INSTRUCTED TO
                            DO SO BY THE RANGEMASTER

                        DO NOT BRING A LOADED FIREARM ONTO THE RANGE


          You will be instructed when to load your weapon(s).

          You will be required to fire your weapon(s) on the Sheriff’s designated range, and qualify
          with a passing score of 70% or better.

          15-yard line: Starting from the "low ready" position, empty a full magazine (or cylinder) at
          two targets. Reload and move forward (on command) to the 10-yard line.

          10-yard line: Starting from the "low ready" position, empty a full magazine (or cylinder) at
          two targets. Reload and move forward (on command) to the 7-yard line.

          7-yard line: Starting from the "low ready" position, empty a full magazine (or cylinder) at two
          targets, firing two shots to the body and one to the head of each target until all ammunition
          is expended.

          All holsters will be inspected to ensure that they are safe and comply with department
          guidelines. Holsters MUST have a thumb snap of either metal, Velcro, or other acceptable
          method of retaining the weapon in the holster.

          Applicants will be required to utilize the firearms standard sights during qualifications; using
          lasers or lighting systems during the qualification process will be prohibited.


        FAILURE TO BRING ALL REQUIRED EQUIPMENT (Firearms, Ammo, Belt and
        Holsters) or FAILURE TO PASS WEAPONS INSPECTION, FAILURE TO
        QUALIFY, OR ANY UNSAFE RANGE VIOLATION, MAY RESULT IN THE NON-
        ISSUANCE OF THE CCW LICENSE.


 Should you have any questions, please contact the CCW Unit at (951) 486-2856 or (951) 486-2816.




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18          Page 16 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 20 of 30 Page ID
                                  #:190
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



 Interview Questions: Applicant’s Firearms Experience (to be completed by
 Sheriff’s interviewer)
                               REQUEST FOR CONCEALED WEAPON(S) LICENSE
     Please explain your level of expertise with handguns. (Include type and caliber of handgun.)




     When and where, did you receive your handgun training?




     When and where, did you most recently practice or qualify?




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18    Page 17 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 21 of 30 Page ID
                                  #:191
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



 10) Sheriff’s Department Employee Applicants
     In addition to the Instructions for All Applicants the following conditions apply.


 Guidelines & Restrictions Agreement for Sheriff’s Employees
 This is a summary of general orders and restrictions regarding the carrying of concealed weapon(s)
 by employees of the Riverside County Sheriff’s Department.

     Dear Sheriff’s Employee:
     If the department grants you a Concealed Weapons License, the following conditions/restrictions
     apply at all times that you have a firearm under your possession or control.

        The Sheriff of Riverside County is, for all intents and purposes, the issuing
        authority of all documents, which grant an employee the privilege of
        carrying concealed weapon(s). At all times, the following shall be applicable
        and in full effect.


          1. Non-sworn and classified personnel SHALL NOT carry a weapon during their on-duty hours
             unless specifically approved by the Sheriff or Undersheriff.

        All GENERAL ORDERS apply regarding use of force.


          2. All discharges of a weapon or firearm by any member of the Department, either active or
             retired other than at a designated firing range, shall be investigated to determine if the
             shooting is within the law and Departmental policy. (General Orders section 1010.01)
          3. The weapon(s) carried by an employee must be properly registered within the California
             Department of Justice system.

        Any employee issued a Concealed Carry Weapon (CCW) license, while
        carrying a weapon concealed or not, IS PROHIBITED FROM:


          4. Consuming any alcoholic beverage.
          5. Being under the adverse or inhibiting influence of ANY over the counter or prescription
             medication or narcotic drug.
          6. Unjustifiably displaying any portion of a concealed weapon or carrying it in a manner in
             violation of Department policies.
          7. Violating any law, ordinance or municipal code: whether federal, state, county or city.
          8. Refusing to present his/her ID card, or surrender his/her weapon to any peace officer upon
             demand.
          9. Impeding any peace officer in the performance of his/her duties.
          10. Identifying himself/herself as a "peace officer" or a person with any peace officer powers
              unless that person is in fact a peace officer, as defined by the California Penal Code or
              Federal Statute.
 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18            Page 18 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 22 of 30 Page ID
                                  #:192
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y




        In addition, any employee of the Riverside County Sheriff’s Department shall
        immediately notify the CCW Unit (while still at the scene of the incident, if
        possible), should any of the following occur:


          11. If you are arrested, detained, or you become aware that you are a subject of any criminal
              investigation (excluding traffic infractions).
          12. If you are involved in the drawing, displaying or discharge of a firearm (other than at an
              approved range).
          13. If you are served with, or are the subject of an injunction or temporary restraining order (In
              some cases relating to domestic violence restraining orders or convictions, it is illegal to
              possess any firearm).
          14. You must notify the CCW Unit immediately upon any permanent change of address.
     As soon as practical, after any of the above circumstances, you shall notify the CCW Unit at (951)
     486-2856 or (951) 486-2816. If no person is in the office, leave a voice message.
     Any violation of the above restrictions may result in a board review, and may further result in the
     suspension or revocation of the license.
     My signature below certifies that I have read and understand this document in its entirety. I further certify that
     I will abide by all the guidelines and restrictions of the Department.
Signature                                                                           DATE:


PRINTED NAME:

DEPARTMENT CLASSIFICATION:                                                          ID:

SHERIFF’S ADMINISTRATION REPRESENTATIVE:



     Authorization to copy this document for your records is approved.
     Please sign and date this form, and return it to the CCW Unit. Ben Clark Training Center




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18            Page 19 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 23 of 30 Page ID
                                  #:193
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



 CCW License Application for Departmental Employees
     Department employees must obtain the approval of their supervisors.
     Reserve deputy/correctional deputy/classified employee supervisor endorsement form.
     As an Employee of the Riverside County Sheriff’s Department, I am requesting a Concealed
     Weapon(s) License. I am submitting this form through my chain of command for approval.

                               REQUEST FOR CONCEALED WEAPON(S) LICENSE
REQUESTOR NAME:                                                       COUNTY ID:           SOCIAL SECURITY #:



ASSIGNED FACILITY:                                                    CDL #:               DATE OF BIRTH:



HOME ADDRESS/CITY/ZIP:



IMMEDIATE SUPERVISOR:                                                            RANK:         DATE OF HIRE:



SUPERVISOR                                                                                     APPROVE Y/N::
Signature:

COMMENTS:



WATCH COMMANDER:                                                                  RANK:        DATE:



WATCH COMMANDER                                                                                APPROVE Y/N:
Signature:

COMMENTS:



FACILITY COMMANDER:                                                               RANK:         DATE:



FACILITY COMMANDER                                                                              APPROVE Y/N:
Signature:

COMMENTS:




     (WHEN COMPLETED, PLEASE RETURN THIS FORM TO THE APPLICANT WHO WILL FORWARD THE
     ENTIRE APPLICATION TO: BEN CLARK TRAINING CENTER, ATTN: CCW UNIT, MAIL STOP # 2980)




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18            Page 20 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 24 of 30 Page ID
                                  #:194
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



 11) Riverside County Sheriff Interview Questions
 Instructions: During your interview with our CCW staff, you will be asked the following clarifying questions as
 part of our determination to grant a Riverside County CCW. You may, at your option, fill out your responses
 to the questions below in advance of your interview.


  Check One            Please answer all questions below.

                             1. Have you ever had a license or permit to carry a concealed weapon revoked?
      Yes      No




                             2. Have you ever used another name or impersonated another person?
      Yes      No




                             3. Are you currently taking any prescription medication on a regular basis that
      Yes      No               may alter your moods or impair your judgment?




                             4. Have you ever been under the care of a psychiatrist or psychologist?
      Yes      No




                             5. Have you ever been placed into a mental health facility voluntarily or
      Yes      No               involuntarily?




                             6. DELETED 07/01/2014
      Yes      No




      Yes      No            7. Have you ever attempted suicide?




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18         Page 21 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 25 of 30 Page ID
                                  #:195
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y




  Check One            Please answer all questions below.

      Yes      No            8. How many alcoholic beverages do you consume in an average week?




      Yes      No            9. DELETED 07/01/2014




      Yes      No            10. Have you ever driven a vehicle while under the influence of alcohol or drugs? If
                                 so, when was the last time?




      Yes      No            11. Have you ever smoked, grown, or given marijuana to anyone? If so, when was
                                 the last time?




      Yes      No            12. Have you ever used, possessed, or sold any controlled substance? If so, when
                                 was the last time?




      Yes      No            13. Did you ever serve in the military, and what type of discharge did you receive?




      Yes      No            14. Were you ever court martialed, or receive other forms of disciplinary action?




      Yes      No            15. Were you ever in military confinement?




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18           Page 22 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 26 of 30 Page ID
                                  #:196
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y




  Check One            Please answer all questions below.

      Yes      No            16. Has your driver's license (from any state) ever been suspended or revoked?




      Yes      No            17. Have you ever been involved in a hit and run accident?




      Yes      No            18. Have you ever had a traffic warrant issued for failure to appear? Where and
                                 when?




      Yes      No            19. Have you ever been placed on probation?




      Yes      No            20. Have you ever been involved in a police chase in which you were evading the
                                 police?




      Yes      No            21. Have you ever been arrested, detained, or questioned by the police as an adult
                                 or juvenile?




      Yes      No            22. Are there other crimes you have committed, for which you have not been
                                 caught?




      Yes      No            23. DELETED 07/01/2014




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18            Page 23 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 27 of 30 Page ID
                                  #:197
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y




  Check One            Please answer all questions below.

      Yes      No            24. Have you ever petitioned a court to have any record sealed? Result?




      Yes      No            25. DELETED 07/01/2014




      Yes      No            26. Are you now, or have you ever been a member of, or associated with, a street
                                 gang, motorcycle gang, or similar organization?




      Yes      No            27. Have you ever been the victim of a violent crime? Explain.




      Yes      No            28. When was the last time you lost control of your temper?




      Yes      No            29. When was the last time you were involved in a physical fight?




      Yes      No            30. How many times, if any, have you had to physically defend yourself?




      Yes      No            31. Have you ever carried an unauthorized concealed weapon upon your person,
                                 or in your vehicle? If so, when was the last time?




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18          Page 24 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 28 of 30 Page ID
                                  #:198
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y




  Check One            Please answer all questions below.

      Yes      No            32. Is there anything in your background that you are trying to conceal?




      Yes      No            33. Is the residence address listed on your CCW application your primary residence?
                                 If not, please explain.




  I declare under penalty of perjury under the laws of the State of California that the answers I have
  provided are true and complete to the best of my ability.
  I fully understand that this information will be treated as confidential to the extent allowed under
  California law including but not limited to the California Public Records Act (Government Code sections
  6250 et seq.).
  Signature




  DATE:




 To be completed by interviewer:


 Print Rank/Name: ________________________________


 Signature: ______________________________________


 Date: __________________________________________




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18          Page 25 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 29 of 30 Page ID
                                  #:199
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



 12) Applicant Acknowledgment of Restrictions
 Conditions, and Policy Regarding Carry Concealed Weapons (CCW) License
     This policy shall apply to ALL persons issued any Concealed Weapons (CCW) License by the Riverside County
     Sheriff’s Department.
     I have been fully informed and do understand any and all conditions and restrictions placed upon me in
     relation to my CCW license. I understand that violating any of these conditions and restrictions may subject
     me to further investigation, possible suspension, or permanent revocation of my CCW license.
     General Responsibilities: I am responsible for compliance with any regulations or conditions imposed by the
     Sheriff. In addition, I am responsible for the exercise of good judgment and sound decision-making in the care,
     transport, holstering, discussion, display and/or use of a licensed weapon.
     In the event I am detained or arrested by any law enforcement agency, or asked to present my license to any
     peace officer. I shall notify the CCW Unit as soon as it is practical to do so, describing the details of the law
     enforcement contact. Additionally, I understand that I am to report any court actions, either civil or criminal,
     where I am directly involved.
     Further; I understand and agree to report any changes in my employment status, residence address,
     telephone number or any other significant lifestyle change, which may affect my eligibility status, to the CCW
     Unit in the most expedient manner possible.
     I understand I will be required to qualify upon renewal of my license.
     No firearm smaller than a .380 caliber or larger than a .45 caliber shall be carried at any time. Semi-auto single
     action firearms may be approved depending on proficiency and safe handling of the weapon. Approval will be
     the sole discretion of the range master and CCW Unit Staff.
     Retired Deputy Sheriff’s, Reserve Deputy Sheriff’s, Correctional Deputies, and Classified employees of the
     Riverside County Sheriff’s Department, shall, at all times be governed by the General Orders of this
     department.
     Absolutely no modifications shall be made to any weapon, without the approval, and subsequent inspection,
     of the range master staff located at the Ben Clark Training Center. Scopes of any type are not permitted.
     When utilizing laser sights or a lighting system, it is the responsibility of the licensee to ensure the system is
     operable, correctly attached to the firearm, and properly adjusted for accuracy.
     NOTICE:
               APPROVED CCW HOLDERS MAY ONLY CARRY A CONCEALED FIREARM WITH A VALID PERMIT.
               ONCE YOUR CCW LICENSE EXPIRES. YOU CANNOT CARRY A CONCEALED FIREARM.
               IT IS THE APPLICANT’S RESPONSIBILITY TO OBTAIN A RENEWAL PRIOR TO THE EXPIRATION OF THE
               CCW LICENSE.
               NO BADGES OR OTHER UNAUTHORIZED CCW ACCESSORIES ARE PERMITTED.
     I ACKNOWLEDGE THAT I HAVE READ AND ACCEPT THE TERMS AND CONDITIONS OF THIS POLICY.
     RESTRICTIONS:


Signature                                                                                    DATE:




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18                      Page 26 of 27
Case 5:18-cv-02225-DDP-SHK Document 21-4 Filed 11/29/18 Page 30 of 30 Page ID
                                  #:200
 O F F I C E   O F   T H E   S H E R I F F ,   R I V E R S I D E   C O U N T Y



 13) Fill out the DOJ Standard Application for License to
 Carry a Concealed Weapon (CCW)

                             You must complete the California Department of Justice Bureau of Firearms
                             STANDARD INITIAL AND RENEWAL APPLICATION FOR LICENSE TO CARRY A
                             CONCEALED WEAPON



 THIS PORTION OF THE CCW APPLICATION IS PUBLISHED BY THE CALIFORNIA DEPARTMENT OF JUSTICE AND
 WILL BE SUBMITTED TO THE DOJ APPROVAL.




 Carry Concealed Weapons Permit Process Instructions          Revised 05-31-18         Page 27 of 27
